Exceptions overruled. The plaintiff was injured on June 29, 1951, while a passenger in a street car of the defendant, when the motorman suddenly applied his brakes and stopped the car. The plaintiff was “holding onto the pole at the fare box” and the stop “broke her grip” and caused her to fall. The car was proceeding toward Boston on Commonwealth Avenue and an automobile coming from Boston turned to its left in front of the car to cross a break in the car reservation at Gaffney Street. The plaintiff who saw the automobile testified that when it turned left the car was about twenty feet away and if the car had not stopped “there would have been a collision.” There was no evidence that the motorman was negligent and, subject to the plaintiff’s exception, the judge directed a verdict for the defendant. The case is governed by Cuddyer v. Boston Elev. Ry. 314 Mass. 680, 682-683, and cases cited. There is no merit in .the plaintiff’s exceptions to rulings on evidence.